                                         1 LARS T. FULLER (No. 141270)
                                           SAM TAHERIAN (No. 170953)
                                         2 JOYCE K. LAU (No. 267839)
                                           THE FULLER LAW FIRM, PC
                                         3 60 No. Keeble Ave.
                                           San Jose, CA 95126
                                         4 Telephone: (408)295-5595
                                           Facsimile: (408) 295-9852
                                         5

                                         6 Attorneys for Debtor

                                         7

                                         8

                                         9                           UNITED STATES BANKRUPTCY COURT

                                        10                           NORTHERN DISTRICT OF CALIFORNIA

                                        11                                SAN FRANCISCO DIVISION

                                        12 In re                                          CASE No. 19-30871-HLB
FULLER LAW FIRM, PC

 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                        13     RITCHIE R. ALGER                           AP Case No. 19-03057-HLB
                      (408) 295-5595




                                        14                                                Chapter 13

                                        15                  Debtor
                                                                                          DEFENDANT’S MEMORANDUM OF
                                        16                                                POINTS AND AUTHORITIES IN
                                                                                          SUPPORT OF MOTION TO DISMISS
                                        17 LAURENCE LUA                                   ADVERSARY PROCEEDING
                                                                                          PURSUANT TO FRCP 12(B)(6)
                                        18              Plaintiff
                                                                                          Date: February 6, 2020
                                        19 Vs.                                            Time: 2:00 PM
                                                                                          Location: N. Dist of CA Bankruptcy Court
                                        20 RITCHIE ALGER                                            San Francisco Division
                                                                                                    450 Golden Gate Ave.
                                        21              Defendant                                   San Francisco, CA 94102
                                                                                           Court room: 19
                                        22                                                Judge: Hon. H. L. Blumenstiel

                                        23
                                                   COMES NOW Ritchie R. Alger, Debtor and Defendant herein, and submits this
                                        24
                                             MEMORANDUM OF POINTS AND AUTHORITIES in support of his MOTION TO DISMISS.
                                        25

                                        26
                                                                       I. REQUEST FOR JUDICIAL NOTICE
                                        27

                                        28

                                                                                         1
                                       Case: 19-03057     Doc# 8-1   Filed: 12/17/19   Entered: 12/17/19 13:29:20   Page 1 of 9
                                         1      Pursuant to FRE 201, Defendant requests that this court take Judicial Notice of the entire court

                                         2 file herein, including the underlying bankruptcy petition as well as the adversary proceeding.

                                         3

                                         4                                          II. CODE CITATIONS
                                         5           All code sections cited herein are to Title 11 of United States Code, unless specifically
                                         6
                                             noted otherwise.
                                         7

                                         8
                                                                              III. FACTUAL BACKGROUND
                                         9
                                                    The facts herein are as stated in the Adversary Proceeding Complaint (“AP.”) Although
                                        10

                                        11 Defendant disputes many of the allegations of the AP, and stresses that nothing herein should be
FULLER LAW FIRM, PC




                                        12 deemed an admission of any of the AP’s allegations, for purposes of this motion, the allegations of
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                        13 the AP must be deemed as true.
                      (408) 295-5595




                                        14
                                                    Plaintiff alleges that in two separate transactions, he loaned Defendant monies totaling
                                        15
                                             $11,500. The debt was evidenced by a notarized promissory note executed after the fact, and
                                        16
                                             bearing interest at 25% APR. Defendant allegedly provided Plaintiff with a vehicle pink slip, and
                                        17

                                        18 post-dated checks. Defendant further promised Plaintiff that Defendant would work for Uber to

                                        19 pay the debt off.

                                        20          Plaintiff alleges that the debt was never paid off, and that the debt is not dischargeable
                                        21 because it is a debt incurred by fraud and/or embezzlement and/or larceny because:

                                        22
                                                    -   Debtor provided post-dated checks,
                                        23
                                                    -   Debtor provided a vehicle pink slip claiming the vehicle was in Debtor’s possession,
                                        24
                                                    -   Debtor assured Plaintiff that Debtor would drive for Uber to pay off the debt,
                                        25

                                        26          -   Debtor had a prior chapter 7 discharge in 2012 and a dismissed chapter 13 in 2017,

                                        27          -   Debtor presented himself as financially stable, living in an affluent neighborhood and

                                        28              co-owned a limousine company, and

                                                                                              2
                                       Case: 19-03057      Doc# 8-1     Filed: 12/17/19     Entered: 12/17/19 13:29:20        Page 2 of 9
                                         1             -   Debtor allegedly was charged with a swindling offense in the Philippines.

                                         2

                                         3
                                                                              IV. PROCEDURAL BACKGROUND
                                         4
                                                       On August 16, Debtor filed the instant chapter 13 petition. Plaintiff timely filed an
                                         5
                                             Adversary Proceeding, seeking a judgment excluding Plaintiff’s debts under §523(a)2(A) and
                                         6
                                             (a)(4).
                                         7

                                         8

                                         9                                            V.   LEGAL ANALYSIS

                                        10

                                        11    A. STANDARD FOR MOTION TO DISMISS
FULLER LAW FIRM, PC




                                        12
 SAN JOSE, CA 95125




                                                       A defendant may move for dismissal where a plaintiff’s complaint fails to state a claim
 60 N. KEEBLE AVE




                                        13
                      (408) 295-5595




                                             upon which relief can be granted. FRCP 12(b)(6).
                                        14

                                        15

                                        16    B. PLAINTIFF’S FIRST CAUSE OF ACTION FAILS TO STATE A CLAIM BECAUSE

                                        17        FRAUD IS NOT ALLEGED WITH SUFFICIENT SPECIFICITY

                                        18             FRCP 9 incorporated into bankruptcy adversary proceedings via FRCP 7009, requires that
                                        19 fraud be plead with particularity. This “requires that a party state with particularity the

                                        20 circumstances constituting fraud.” Coady v. IndyMac Bancorp, Inc. (9th Cir., 2014) (finding, for

                                        21 example, that plaintiff’s bare-bone allegation that an auditing firm “fraudulently certifying that

                                        22
                                             IndyMac’s internal controls … were effective in all material respects” failed to state with
                                        23
                                             particularity how any of the internal control problems rose to the level of material weakness.
                                        24
                                                       Similarly, in Hamagaki v. Apple, Inc. (In re Iphone 4S Consumer Litig.) (9th Cir., 2016)
                                        25
                                             the 9th Circuit found that plaintiff’s bare-bone allegation that Apple’s Sirri demonstration failed to
                                        26
                                             match up with Plaintiff’s experience was insufficient to satisfy the heightened requirement of
                                        27
                                             FRCP 9.
                                        28

                                                                                                3
                                       Case: 19-03057        Doc# 8-1      Filed: 12/17/19    Entered: 12/17/19 13:29:20         Page 3 of 9
                                         1           Here, Plaintiff must demonstrate five elements to prevail on any claim arising under §

                                         2 523(a)(2)(A). See, e.g., Anastas v. American Sav. Bank (In re Anastas), 94 F.3d 1280, 1284 (9th

                                         3 Cir. 1996). The five elements are:

                                         4           (1) the debtor made the representations; (2) that at the time he knew they were false; (3)
                                         5 that he made them with the intention and purpose of deceiving the creditor; (4) that the creditor

                                         6
                                             justifiably relied on such representations; (5) that the creditor sustained the alleged loss and
                                         7
                                             damage as the proximate result of the representations having been made.
                                         8
                                                     See also, American Express Travel Related Servs. Co. v. Hashemi (In re Hashemi), , 104
                                         9
                                             F.3d 1122, 1125 (9th Cir. 1996). Landmark Home Mortg., Inc. v. Gonzales (In re Gonzales)
                                        10
                                             (Bankr. N.D. Cal. 2014).
                                        11
                                                     Looking at each of the purported allegations of fraud, Plaintiff’s complaint falls short:
FULLER LAW FIRM, PC




                                        12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                        13
                      (408) 295-5595




                                                    -   Debtor provided post-dated checks: Plaintiff has failed to allege any facts to indicate
                                        14

                                        15              that at the time Debtor provided the post-dated checks, he knew that there would be no

                                        16              funds available in the account,

                                        17          -   Debtor provided a vehicle pink slip claiming the vehicle was in Debtor’s possession:
                                        18
                                                        Plaintiff has failed to allege any facts to indicate that Debtor knew that the vehicle was
                                        19
                                                        not in his possession at the time. Moreover, Plaintiff has failed to allege that he ever
                                        20
                                                        perfected his purported security interest in the vehicle by complying with, inter alia,
                                        21
                                                        Cal. Vehicle Code §6300 et seq. Therefore, Plaintiff has not, and cannot, show that he
                                        22

                                        23              suffered any damages that were proximately caused by accepting the pink slip.

                                        24          -   Debtor assured Plaintiff that Debtor would drive for Uber to pay off the debt: Again,
                                        25              Plaintiff has failed to allege any facts to support the contention that at the time Debtor
                                        26
                                                        made the alleged representation, he had no intention of working for Uber.
                                        27
                                                    -   Debtor had a prior chapter 7 discharge in 2012 and a dismissed chapter 13 in 2017:
                                        28

                                                                                               4
                                       Case: 19-03057      Doc# 8-1      Filed: 12/17/19     Entered: 12/17/19 13:29:20         Page 4 of 9
                                         1                 Plaintiff has failed to allege any facts to support his contention that there was any false

                                         2                 representation actually made by Debtor. Moreover, bankruptcy filings are matters of
                                         3
                                                           public record, and therefore, Plaintiff cannot show justifiable reliance on Debtor’s
                                         4
                                                           purported false statements when Plaintiff could have simply checked public records.
                                         5
                                                       -   Debtor presented himself as financially stable, living in an affluent neighborhood and
                                         6
                                                           co-owned a limousine company: Plaintiff’s allegations that Debtor “presented himself
                                         7

                                         8                 as financially stable” falls woefully short of the “specificity” requirement of FRCP 9.

                                         9                 The only supporting factual allegations, (that Debtor lived in an affluent neighborhood
                                        10                 and co-owning a limousine company) are, apparently, truthful. Plaintiff has not alleged
                                        11
                                                           falsity. Nor can he.
FULLER LAW FIRM, PC




                                        12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                                       -   Debtor allegedly was charged with a swindling offense in the Philippines.: Plaintiff has
                                        13
                      (408) 295-5595




                                                           failed to allege that Debtor made any actual false representations, or that Plaintiff
                                        14

                                        15                 justifiably relied upon those representations.

                                        16

                                        17             In the instant case, Plaintiff alleges only that “Defendants intentionally failed to disclose

                                        18 certain facts.” This clearly falls short of the heightened pleading requirements in a fraud cause of

                                        19
                                             action.
                                        20

                                        21
                                             C. PLAINTIFF’S SECOND CAUSE OF ACTION FAILS BECAUSE NO FIDUCIARY
                                        22
                                                 RELATIONSHIP OR LARCENY HAS BEEN (OR CAN BE) ALLEGED
                                        23

                                        24             Plaintiff’s second cause of action alleges that the debt should be excepted from discharge

                                        25 because it was a debt for fraud or defalcation in a fiduciary capacity, embezzlement, or larceny.

                                        26             1- Plaintiff has not, and cannot, allege the existence of a fiduciary relationship:
                                        27             Under California law, “A fiduciary relationship is any relation existing between parties to
                                        28 a transaction wherein one of the parties is in duty bound to act with the utmost good faith for the

                                                                                                 5
                                       Case: 19-03057        Doc# 8-1      Filed: 12/17/19     Entered: 12/17/19 13:29:20         Page 5 of 9
                                         1 benefit of the other party. Such a relation ordinarily arises where a confidence is reposed by one

                                         2 person in the integrity of another” [Wolf v. Superior Court (2003) 107 Cal.App.4th 25, 29 [130

                                         3 Cal.Rptr.2d 860], internal citations omitted.]

                                         4          Listed below are the main relationships under which California recognizes fiduciary
                                         5 obligations:

                                         6
                                                    -   principal and agent, including real estate broker/agent and client (Smith v. Zak (1971)
                                         7
                                                        20 Cal.App.3d 785, 792-793),
                                         8
                                                    -   stockbroker and customer (Black v. Shearson, Hammill & Co. (1968) 266 Cal.App.2d
                                         9
                                                        362, 367);
                                        10
                                                    -   attorney and client (Rader v. Thrasher (1962) 57 Cal.2d 244, 250);
                                        11
                                                    -   partners (Koyer v. Willmon (1907) 150 Cal. 785, 787-788; Corp. Code, §16404);
FULLER LAW FIRM, PC




                                        12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                                    -   joint venturers (Sime v. Malouf (1949) 95 Cal.App.2d 82, 98);
                                        13
                      (408) 295-5595




                                                    -   corporate officers and directors, on the one hand, and the corporation and its
                                        14

                                        15              shareholders, on the other hand (Bancroft-Whitney Co. v. Glen (1966) 64 Cal.2d 327,

                                        16              345);

                                        17          -   husband and wife, with respect to the couple's community property (Vai v. Bank of

                                        18              America (1961) 56 Cal.2d 329, 337;

                                        19          -   controlling shareholders and minority shareholders (Jones v. H. F. Ahmanson & Co.

                                        20              (1969) 1 Cal.3d 93, 108-112 (Jones));
                                        21          -   trustee and trust beneficiary (Estate of Vokal (1953) 121 Cal.App.2d 252, 257);
                                        22          -   guardian and ward (Estate of Kay (1947) 30 Cal.2d 215, 226; Prob. Code, § 2101);
                                        23          -   pension fund trustee and pensioner beneficiary (Lix v. Edwards (1978) 82 Cal.App.3d
                                        24
                                                        573, 578);
                                        25
                                                    -   executor and decedent's estate (Estate of Boggs (1942) 19 Cal.2d 324, 333);
                                        26
                                                    -   trustee and trust beneficiaries. (Penny v. Wilson (2004) 123 Cal.App.4th 596
                                        27

                                        28

                                                                                              6
                                       Case: 19-03057     Doc# 8-1     Filed: 12/17/19      Entered: 12/17/19 13:29:20       Page 6 of 9
                                         1          Most notably, California law does not recognize a fiduciary obligation between creditor

                                         2 and debtor, nor between debtor and creditor, regardless of whether the debtor pledges some

                                         3 security as collateral:

                                         4          -      Kim v. Sumitomo Bank (1993) 17 Cal.App.4th 974. No fiduciary relationship between
                                         5                 a bank and its borrowers,
                                         6
                                                    -      Pittelman v. Pearce (1992) 6 Cal.App.4th 1436. No fiduciary relationship between a
                                         7
                                                           corporation and its bondholders,
                                         8
                                                    Nor is a fiduciary relationship created in normal, arm’s length commercial transactions.
                                         9
                                             City of Hope v. Genetech 43 Cal. 4th 375, 181 P.3d 142, 75 Cal. Rptr. 3d 333 (Cal .Sup Court
                                        10
                                             2008) (No fiduciary relationship between a party that licensed technology from another)
                                        11
                                                    The Genentech opinion clearly lays out the basis for creation a fiduciary relationship in
FULLER LAW FIRM, PC




                                        12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                             California:
                                        13
                      (408) 295-5595




                                        14

                                        15                     “[B]efore a person can be charged with a fiduciary obligation, he must

                                        16                   either knowingly undertake to act on behalf and for the benefit of

                                        17                   another, or must enter into a relationship which imposes that undertaking

                                        18                   as a matter of law.” Genetech, citing (Committee on Children's

                                        19                   Television, Inc. v. General Foods Corp. (1983) 35 Cal.3d 197, 221, 197

                                        20                   Cal.Rptr. 783, 673 P.2d 660 (Children's Television ).
                                        21

                                        22          Examining (in reverse order) the two distinct bases set forth in Genentech we find that
                                        23 neither is satisfied:

                                        24
                                                    First, there is no California precedent imposing a fiduciary relationship between creditor
                                        25
                                             and debtor.
                                        26
                                                    Second, the complaint does not allege, and cannot reasonably allege (in light of FRCP 11)
                                        27
                                             that Defendant borrowed the alleged funds “with the view of acting primarily for the benefit of
                                        28

                                                                                                7
                                       Case: 19-03057        Doc# 8-1     Filed: 12/17/19     Entered: 12/17/19 13:29:20       Page 7 of 9
                                         1 (Plaintiff)” According to the California Supreme Court, this is the standard needed to create a

                                         2 fiduciary relationship via contract. Genentech at ___. It cannot be disputed that a loan bearing

                                         3 25% interest benefitted Plaintiff as well as Debtor.

                                         4

                                         5           2- Plaintiff has not, and cannot, allege larceny:
                                         6
                                                     Bankruptcy courts look to the federal common law to define larceny for purposes of §
                                         7
                                             523(a)(4). In re Ormsby, 591 B.R. 1199, 1206 (9th Cir. 2010). Federal common law defines
                                         8
                                             larceny as a “felonious taking of another's personal property with intent to convert it or deprive the
                                         9
                                             owner of the same.” See id. (quoting 4 Collier on Bankruptcy ¶ 523.10[2] (15th ed. rev. 2008))
                                        10
                                             (internal quotations omitted). “Larceny is distinguished from embezzlement in that the original
                                        11
                                             taking of the property was unlawful.” In re Montes, 177 B.R. 325, 332 (C.D. Cal. 1994). Bd. of
FULLER LAW FIRM, PC




                                        12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                             Trs. v. Quinones (In re Quinones) (Bankr. N.D. Cal. 2015)
                                        13
                      (408) 295-5595




                                                     Here, Plaintiff has alleged that he loaned monies to Debtor. This was a voluntary process,
                                        14

                                        15 and was lawful. Given these facts, Plaintiff has not, and in light of FRCP 11, cannot, allege that

                                        16 the original taking of the money was unlawful.

                                        17

                                        18                                             VI. CONCLUSION
                                        19          Because no fiduciary relationship existed between the parties, and because Debtor’s
                                        20 original taking of Plaintiff’s funds was a voluntary creditor-debtor transaction, neither a fiduciary

                                        21
                                             obligation nor larceny has been alleged. The Second Cause of Action must be dismissed. Since
                                        22
                                             Plaintiff cannot, in light of FRCP 11, allege the elements of a fiduciary obligation or larceny, the
                                        23
                                             dismissal must be with prejudice.
                                        24

                                        25          As to the First Cause of Action, the complaint falls woefully short of pleading the elements

                                        26 of fraud with specificity. The First Cause of Action must be dismissed. Unless counsel for plaintiff

                                        27 can make a good faith showing that she can, in light of FRCP 11, amend the complaint to add

                                        28

                                                                                              8
                                       Case: 19-03057      Doc# 8-1     Filed: 12/17/19     Entered: 12/17/19 13:29:20        Page 8 of 9
                                         1 factual allegations that are not conclusory and boiler-plate, then the dismissal should be with

                                         2 prejudice.

                                         3
                                                    Respectfully submitted,
                                         4

                                         5

                                         6
                                             DATED: December 17, 2019                  THE FULLER LAW FIRM, PC
                                         7

                                         8

                                         9                                             By: /s/ Sam Taherian_______________
                                                                                           SAM TAHERIAN, ESQ.
                                        10                                                 Attorneys for Defendants
                                        11
FULLER LAW FIRM, PC




                                        12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                        13
                      (408) 295-5595




                                        14

                                        15

                                        16

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28

                                                                                             9
                                       Case: 19-03057     Doc# 8-1     Filed: 12/17/19     Entered: 12/17/19 13:29:20       Page 9 of 9
